Exhibit 10.1




FIRST AMENDMENT TO THE
LABORATORY CORPORATION OF AMERICA HOLDINGS
MASTER SENIOR EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN




Pursuant to resolutions adopted by the Board of Directors of Laboratory
Corporation of America Holdings (the “Company”) in December 2009, Laboratory
Corporation of America Holdings Master Senior Executive Change In Control
Severance Plan (“Plan”) is hereby amended, effective January 1, 2010, as
follows:



1.  Effective January 1, 2010, Section 5.2 of the Plan shall be amended by
adding as the first two sentences to that Section the following:      
This section shall apply only to Covered Employees who have been participants in
the Plan on or before December 31, 2009. Covered Employees who become
participants on or after January 1, 2010 shall not be entitled to a Gross-Up
Payment as defined within this Section.



IN WITNESS WHEREOF, the Company has caused this First Amendment to the Plan to
be executed as of the date first written above.



 
LABORATORY CORPORATION OF
 
AMERICA HOLDINGS
     
By: /S/ F. SAMUEL EBERTS III
 
            F. Samuel Eberts III
 
Title:  Senior Vice President and Chief Legal
 
           Officer

